DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
2.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 04/29/2022 has been entered. 

Response to Amendment
3. 	This communication is in response to the amendment filed on 04/29/2022. The Examiner has acknowledged the amended Claims 1, 8, and 9. No claims have been cancelled and no new claims have been added. Claims 1-9 are pending and Claims 1-9 are rejected.

Response to Arguments
4.	Applicant's Arguments (Remarks) filed 04/29/2022 have been fully considered but they are not persuasive and/or now moot in view of the new ground of rejection necessitated by Applicant's amendment. 
5.	Claim interpretation of claim 9 has been maintained.

6.       	Applicant’s arguments with respect to 35 U.S.C. 103 have been fully considered but they are not persuasive and/or now moot in view of the new ground of rejection necessitated by Applicant's amendment.
Applicant argues that “Applicant respectfully disagrees because ¶¶ 23 and 42 do not address any default condition of the certificate-revocation-list. ¶ 23 describes, at a high level, how a certificate revocation-list works. ¶ 42 describes a method of certificate registration but there is no
disclosure of a default.”
	However, the examiner respectfully disagrees. For example, Hardjono discloses in ¶¶ [0023] and [0042] that the location server 344 itself may in fact be an OCSP Responder/certificate authority and/or some kind of a certificate revocation list (CRL) Repository and the SIP proxy server may request verification (720) of the validity of the user's certificate and receive the requested verification (725) of the user certificate's validity from a location server. 
On the other hand, Fu discloses a method and system for centralizing a CRL in a certificate authority (Fu: [Abstract]), and CRL contains a list of revoked certificate serial numbers. The CRL is time-stamped and digitally signed by the CA who issues the certificates, or other third party entities, such as a revocation service. CRLS are currently defined in the X.509 standard and its various versions (Fu: ¶ [0009] also see ¶ [0011]). Therefore, it would have been obvious for a person having ordinary skill in the art that the combination of Hardjono and Fu discloses the feature applicant is arguing about. 
	Applicant’s other arguments are moot in view of the new ground of rejection necessitated by the amendment.
Applicant’s arguments with respect to independent claims 8 and 9 and dependent claims 2-7 are based on applicant’s arguments with respect to Claim 1 and are unpersuasive for the reasons discussed above and/or moot in view of the new ground of rejection necessitated by the amendment (Please see the 103 rejection below). 

Claim Interpretation
7.	The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

8.	The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in Claim 9 in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
Note: Applicant’s specification (Referring to US 2021/0021586 A1) states that “a module (for example, a program that causes a computer to execute procedures, a program that causes a computer to function as units, or a program that causes a computer to implement functions) ¶ [0017], “apparatus refers to one in which multiple computers, pieces of hardware, devices, and the like are connected to each other by using a communication unit such as a network ¶ [0018] and “an information processing apparatus 100 according to the present exemplary embodiment, which has a communication relay capability, includes a communication (A) module 105, a detection module 110, a verification module 115, a transmission control module 120” ¶ [0020]. Therefore, the structures of Apparatus, means for detecting…, and means for transmitting… in claim 9 are interpreted accordingly.

Claim Rejections - 35 USC § 112
9.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


10.	Claim 8 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 8 recites the limitation "outside of the base is incapable of being managed by a user of the information processing apparatus, and inside the base is capable of being managed by the user of the information processing apparatus" (emphasis added). However, there is no prior recitation of an information processing apparatus in the claim.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 103
11.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



12.	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

13.	Claims 1-5 and 8-9 are rejected under 35 U.S.C. 103 as being unpatentable over Hardjono (US 2004/0008666 A1, hereinafter Hardjono) in view of Zerfos et al. (US 2009/0187983 A1, hereinafter Zerfos), in view of Fu et al. (US 2003/0037234 A1, hereinafter Fu) and further in view of Ingman et al. (US 2004/0111634 A1, hereinafter Ingman).

Regarding Claim 1,
Hardjono discloses an information processing apparatus (Hardjono: ¶[0020] proxy
server 342 may be implemented as a Session Initiation Protocol (SIP) proxy server 342 as the entity that mediates a call from calling IP-telecommunication device 110 to called IP-telecommunication device 130) comprising: 
a hardware processor programmed to (Hardjono: ¶[0051] a processor, that if executed, the instructions configure the processor to receive a digital voice call setup request): 
detect a request for a service submitted from a terminal to an external server providing the service
(Hardjono: [Abstract] a digital voice call setup request with an associated caller certificate from a caller, ¶ [0020] proxy server 342 may be implemented as a Session Initiation
Protocol (SIP) proxy server 342 as the entity that mediates a call from calling IP-telecommunication device 110 to called IP-telecommunication device 130,  ¶[0021] a call request may be sent from calling IP-telecommunication device 110 to SIP proxy server 342 along a first communication path 305, for example, in the SIP context, as a SIP Invite-message…,SIP Invite-message may be received/intercepted by SIP proxy server 342, ¶ [0013], Fig. 1 --130); and 
upon a determination that the detected request is submitted from the terminal located in a
 base (Hardjono: ¶[0021] SIP proxy server 342 may query location server 344 along a second communication path 310 for the current location, that is, the IP address, of called IP-telecommunication device 130, ¶ [0049] a location of a called party identified in the digital voice call setup request may be determined (1110), for example, by proxy server 342, [Abstract] determining a location of a called party identified in the digital voice call setup request), transmit a validation request for validating a certificate of the terminal to a certificate-revocation-list distribution server due to the certificate of the terminal being invalid (Hardjono: ¶ [0022] location server 344 may also return a certificate for the called IP-telecommunication device 130 and a certificate for calling IP-telecommunication device 110 as known by location server 344, ¶ [0042] SIP proxy server may request verification (720) of the validity of the user's certificate and receive the requested verification (725) of the user certificate's validity from a location server, ¶ [0023] location server 344 itself may in fact be an …, some kind of a certificate revocation list (CRL) Repository…, keeping a list of users identified with the status of that user's digital certificate and allowing or denying access based on the status of the user's digital certificate, also see ¶¶ [0016, 0026, 0039, 0044, 0046]), 
wherein a default condition is that the certificate of the terminal is listed in the certificate-revocation-list, the certificate of the terminal is invalid due to being listed in the certificate-revocation-list (Hardjono: ¶ [0042] verification (725) of the user certificate's validity from a location server, ¶ [0023] location server 344 itself may in fact be …, some kind of a certificate revocation list (CRL) Repository),
the request contains an indication to remove the certificate of the terminal from the certificate-revocation-list, and outside of the base is incapable of being managed by a user of the information processing apparatus, and inside the base is capable of being managed by the user of the information processing apparatus.
However, it is noted that Hardjono does not explicitly disclose:
detect a request submitted from a terminal to an external server providing a service.
However, Zerfos from the same field of endeavor as the claimed invention discloses allow authorized traffic from the supplicant, e.g. access to other servers in the WLAN 60 or Internet 50 (Zerfos: ¶ [0006]), a communication system for controlling Internet access of a mobile device (Zerfos: ¶ [0018]), communication system comprises an access point 80 located in a geographical zone 1003 and a mobile device 70…, Access point 80 is connected to the Internet 50 (Zerfos: ¶ [0098]), and if the visiting client 70 seeks to get access to the Internet 50 an authentication process is performed between the access point 80 and the mobile device 70 (Zerfos: ¶ [0101]).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of Zerfos in the teachings of Hardjono. A person having ordinary skill in the art would have been motivated to do so because the authentication process is localized on the access points and avoids the unpredictability and potential unreliability of Internet-based authentication (Zerfos: ¶ [105]), and to avoid frequent re-authentications with the central authentication server across the Internet which can seriously limit the performance of delay-sensitive applications (See Zerfos: ¶ [0016]).
However, it is noted that the combination of Hardjono and Zerfos does not explicitly disclose:
upon a determination that the detected request is submitted from the terminal located in a base, transmit a validation request for validating a certificate of the terminal to a certificate-revocation-list distribution server due to the certificate of the terminal being invalid, wherein a default condition is that the certificate of the terminal is listed in the certificate-revocation-list, the certificate of the terminal is invalid due to being listed in the certificate-revocation-list, 
the request contains an indication to remove the certificate of the terminal from the certificate-revocation-list, and 
outside of the base is incapable of being managed by a user of the information processing apparatus, and inside the base is capable of being managed by the user of the information processing apparatus.
However, Fu from the same field of endeavor as the claimed invention discloses certificate revocation list (CRL) (Fu: [Abstract]), CRL contains a list of revoked certificate serial numbers
…, CRLs are currently defined in the X.509 standard and its various versions (Fu: ¶ [0009], also see ¶ [0011]), CA master server provides a CRL merger service which maintains a single CRL for the CA cluster (Fu: ¶ [0023]), CRL merger service 470 creates and maintains the CRL 460, and responds to requests regarding the CRL 460 in order to centralize the CRL generation (Fu: ¶ [0049]), sends revocation information, associated with a certificate, to the CRL merger service 470 (Fu: ¶ [0053]), the communication between the CRL merger service 470 and the CA clone handling the certificate associated with the revocation event includes all messages relating to the service provided in maintaining a CRL 460. This includes revocation events that not only put certificates onto the CRL 460, but also removes the certificate from the CRL 460. In other words, the revocation event may trigger the CA clone handling the event to communicate with the CRL merger service 470 in order to handle revoked or unrevoked certificates (Fu: ¶ [0055]), and if the revocation information indicates the revocation event revokes a certificate, the CRL merger service 470 will add the serial number of the revoked certificate to the CRL 460. If the revocation information indicates the revocation event unrevokes a certificate, then the CRL merger service 470 will remove the serial number of a revoked certificate, that previously was included in the CRL 460, from the CRL 460 (Fu: ¶ [0056], also see Claim 3).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of Fu in the teachings of Hardjono and Zerfos. A person having ordinary skill in the art would have been motivated to do so because it is more efficient to keep a single list rather than keeping two lists saving memory space and costly maintenance, and the certificate can be deemed valid if not present in the CRL.
However, it is noted that the combination of Hardjono, Zerfos and Fu does not explicitly disclose:
upon a determination that the detected request is submitted from the terminal located in a base, transmit a validation request for validating a certificate of the terminal to a certificate-revocation-list distribution server due to the certificate of the terminal being invalid, wherein a default condition is that the certificate of the terminal is listed in the certificate-revocation-list, the certificate of the terminal is invalid due to being listed in the certificate-revocation-list, 
the request contains an indication to remove the certificate of the terminal from the certificate-revocation-list, and 
outside of the base is incapable of being managed by a user of the information processing apparatus, and inside the base is capable of being managed by the user of the information processing apparatus.
However, Ingman from the same field of endeavor as the claimed invention discloses methods and systems are disclosed for enhancing an Integrated Dispatch System with local and system security permissions. The local security permissions deter administrators from modifying system-wide data (Ingman: [Abstract]), and Local Security Permissions permit a Local Administrator to modify data or parameters that are specific to the Local Administrator's geographic jurisdiction…, Local Security Permissions permit the Georgia Local Administrator 66 to modify data and parameters that are specific to Georgia, yet the Local Security Permissions deter the Georgia Local Administrator 66 from modifying data that pertains to Tennessee or to Alabama…, therefore, deter a Local Administrator from making any data or parameter modifications that are outside the Local Administrator's geographic jurisdiction and/or the responsibility of another administrator for another jurisdiction. The Local Security Permissions could apply to much smaller jurisdictions, such as counties, towns, or zones (Ingman: ¶ [0026]).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of Ingman in the teachings of Hardjono Zerfos and Fu. A person having ordinary skill in the art would have been motivated to do so to deter administrators from making inadvertent global changes, a need for an Integrated Dispatch
System that deters an administrator from making changes that stray beyond their assigned area (Ingman: ¶ [0008], also see [0009]).
Regarding Claim 2,
Claim 2 is dependent on Claim 1, and the combination of Hardjono, Zerfos, Fu and Ingman discloses all the limitations of Claim 1. Hardjono further discloses wherein the hardware processor is programmed to receive the request and the certificate from the terminal (Hardjono: ¶[0021] the SIP Invite-message of the present embodiment may contain a certificate from calling IP-telecommunication device 110), wherein the received request is detected to be submitted from the terminal to the external server providing the service (Hardjono: ¶[0021] proxy server 342 may be implemented as a Session Initiation Protocol (SIP) proxy server 342 as the entity that mediates a call from calling IP-telecommunication device 110 to called IP-telecommunication device 130, ¶ [0044] a user may initiate a VOIP call by sending (805) a call request, for example, a SIP Invite-message, to a called party. The SIP invite-message may also be in a message that maybe digitally signed by the caller and sent with a caller's certificate. The SIP invite-message may be intercepted/received at a SIP proxy server). 
However, it is noted Hardjono does not explicitly disclose wherein the received request is detected to be submitted from the terminal to the external server providing the service.
However, Zerfos further discloses a communication system for controlling Internet access of a mobile device (Zerfos: ¶ [0018]), communication system comprises an access point 80 located in a geographical zone 1003 and a mobile device 70…, Access point 80 is connected to the Internet 50 (Zerfos: ¶ [0098]), and if the visiting client 70 seeks to get access to the Internet 50 an authentication process is performed between the access point 80 and the mobile device 70 (Zerfos: ¶ [0101]).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of Zerfos in the teachings of Hardjono. A person having ordinary skill in the art would have been motivated to do so because the authentication process is localized on the access points and avoids the unpredictability and potential unreliability of Internet-based authentication (Zerfos: ¶ [0105]), and to avoid frequent re-authentications with the central authentication server across the Internet which can seriously limit the performance of delay-sensitive applications (See Zerfos: ¶ [0016]).
Regarding Claim 3,
Claim 3 is dependent on Claim 2, and the combination of Hardjono, Zerfos, Fu and Ingman discloses all the limitations of Claim 2. Hardjono further discloses wherein the hardware processor is programmed to after the validation request is transmitted to the certificate-revocation-list distribution server, transmit, to the external server, the request and the certificate received from the terminal (Hardjono: ¶ [0042] SIP proxy server may request verification (720) of the validity of the user's certificate and receive the requested verification (725) of the user certificate's validity from a location server, ¶[0045] upon receipt/non-receipt of the verification copies of the certificates, the proxy server may forward (835) the SIP Invite-message to the called party at the current location of the called party with or without the verification copy of the caller's certificate, ¶ [0040]).
However, it is noted Hardjono does not explicitly disclose wherein the hardware processor is programmed to after the validation request is transmitted to the certificate-revocation-list distribution server, transmit, to the external server, the request and the certificate received from the terminal.
However, Zerfos discloses the mobile device seek to communicate with external servers to access Internet, for example, Zerfos discloses that with a communication system for controlling Internet access of a mobile device (Zerfos: ¶ [0018]), communication system comprises an access point 80 located in a geographical zone 1003 and a mobile device 70…, Access point 80 is connected to the Internet 50 (Zerfos: ¶ [0098]), and if the visiting client 70 seeks to get access to the Internet 50 an authentication process is performed between the access point 80 and the mobile device 70 (Zerfos: ¶ [0101]).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of Zerfos in the teachings of Hardjono. A person having ordinary skill in the art would have been motivated to do so because the authentication process is localized on the access points and avoids the unpredictability and potential unreliability of Internet-based authentication (Zerfos: ¶ [105]), and to avoid frequent re-authentications with the central authentication server across the Internet which can seriously limit the performance of delay-sensitive applications (See Zerfos: ¶ [0016]).
Regarding Claim 4,
Claim 4 is dependent on Claim 2, and the combination of Hardjono, Zerfos, Fu and Ingman discloses all the limitations of Claim 2. Hardjono further discloses wherein the hardware processor is programmed to verify that the terminal is managed by the information processing apparatus using the certificate received from the terminal (Hardjono: ¶ [0020] proxy server 342 may be implemented as a Session Initiation Protocol (SIP) proxy server 342 as the entity that mediates a call from calling IP-telecommunication device 110 to called IP-telecommunication device 130, ¶ [0042] SIP proxy server may verify (710) that the user's identity in the certificate matches the identity claimed by the user. The SIP proxy server may also verify (715) the user's signature in the register-message, ¶ [0031] a user may register from calling IP-telecommunication device 110, by sending a register message along a first communication path 405 to SIP proxy registrar 442, which may also act as the SIP proxy server…, register message, in general, may contain the user's number and location, that is, IP address, information, as well as, a user public-key certificate, ¶ [0032] SIP proxy registrar 442 may verify that the identity provided in the certificate matches the identity that the user claims to be. SIP proxy registrar 442 may also verify the digital signature of the register-message), wherein, upon verifying that the terminal is managed by the information processing apparatus, the validation request is transmitted to the certificate-revocation-list distribution server (Hardjono: ¶ [0042] SIP proxy server may request verification (720) of the validity of the user's certificate and receive the requested verification (725) of the user certificate's validity from a location server, ¶[0023] location server 344 itself may in fact be an OCSP Responder/certificate authority and/or some kind of a certificate revocation list (CRL) Repository…, keeping a list of users identified with the status of that user's digital certificate and allowing or denying access based on the status of the user's digital certificate, ¶¶ [0032, 0039,0044, 0046]). 

Regarding Claim 5,
Claim 5 is dependent on Claim 1, and the combination of Hardjono, Zerfos, Fu and Ingman discloses all the limitations of Claim 1. However, Hardjono and Zerfos do not explicitly disclose wherein the hardware processor is programmed to transmit, to the certificate-revocation-list distribution server, an invalidation request for invalidating a certificate of a terminal managed by the information processing apparatus. 
However, Fu further discloses certificate revocation list (CRL) (Fu: [Abstract]), CRL merger service 470 creates and maintains the CRL 460, and responds to requests regarding the CRL 460 in order to centralize the CRL generation (Fu: ¶ [0049]), sends revocation information, associated with a certificate, to the CRL merger service 470 (Fu: ¶ [0053]), the communication between the CRL merger service 470 and the CA clone handling the certificate associated with the revocation event includes all messages relating to the service provided in maintaining a CRL 460. This includes revocation events that not only put certificates onto the CRL 460…, the revocation event may trigger the CA clone handling the event to communicate with the CRL merger service 470 in order to handle revoked or unrevoked certificates (Fu: ¶ [0055]), and if the revocation information indicates the revocation event revokes a certificate, the CRL merger service 470 will add the serial number of the revoked certificate to the CRL 460 (Fu: ¶ [0056], also see Claim 2).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of Fu in the teachings of Hardjono and Zerfos. A person having ordinary skill in the art would have been motivated to do so because it is more efficient to keep a single list rather than keeping two lists saving memory space and costly maintenance, and the certificate can be deemed valid if not present in the CRL.

Regarding Claim 8,
 	Hardjono discloses a non-transitory computer readable medium storing a program causing a computer to execute a process for information processing, the process comprising (Hardjono: ¶[0051] a medium storing instructions adapted to be executed by a processor, that if executed, the instructions configure the processor to, ¶¶ [0020, 0053]) and discloses all the limitations of Claim 8, in combination with Zerfos, Fu and Ingman, as discussed in Claim 1. Therefore, Claim 8 is rejected using the same rationales as discussed in Claim 1.

Regarding Claim 9,
Hardjono discloses an information processing apparatus (Hardjono: ¶[0020] proxy
server 342 may be implemented as a Session Initiation Protocol (SIP) proxy server 342 as the entity that mediates a call from calling IP-telecommunication device 110 to called IP-telecommunication device 130) comprising and means for detecting a request… (Hardjono: ¶[0020] proxy server 342 may be implemented as a Session Initiation Protocol (SIP) proxy server 342 as the entity that mediates a call from calling IP-telecommunication device 110 to called IP-telecommunication device 130, ¶ [0051] instructions adapted to be executed by a processor, that if executed, the instructions configure the processor to…),  means for, upon a determination that the detected request is submitted from the terminal located in a base, transmitting…(Hardjono: ¶[0020] proxy server 342 may be implemented as a Session Initiation Protocol (SIP) proxy server 342 as the entity that mediates a call from calling IP-telecommunication device 110 to called IP-telecommunication device 130, ¶ [0051] instructions adapted to be executed by a processor, that if executed, the instructions configure the processor to …), and discloses all the limitations of Claim 9, in combination with Zerfos, Fu and Ingman, as discussed in Claim 1. Therefore, Claim 9 is rejected using the same rationales as discussed in Claim 1.

14.	Claims 6-7 are rejected under 35 U.S.C. 103 as being unpatentable over Hardjono (US 2004/0008666 A1, hereinafter Hardjono), in view of Zerfos et al. (US 2009/0187983 A1, hereinafter Zerfos), in view of Fu et al. (US 2003/0037234 A1, hereinafter Fu), in view of Ingman et al. (US 2004/0111634 A1, hereinafter Ingman), and further in view of Ando et al. (US 2014/0303881 A1, hereinafter Ando).

Regarding Claim 6,
Claim 6 is dependent on Claim 5, and the combination of Hardjono, Zerfos, Fu and Ingman  discloses all the limitations of Claim 5. However, Hardjono, Zerfos, Fu and Ingman do not explicitly disclose wherein, in response to a determination that the certificate of the terminal managed by the information processing apparatus is in an initial state, the invalidation request is transmitted to the certificate-revocation-list distribution server. 
However, Ando from the same field of endeavor as the claimed invention discloses a second list (blacklist) of vehicle-mounted terminals having invalid certificates according to place and time based on a verification result (Ando: ¶ [0039]), generates a whitelist and a blacklist corresponding to the place and the time based on results acquired from the position information collection/analysis server 130 and the CRL server 140 (Ando: ¶ [0059]), and when detecting the certificate is invalidated, the vehicle mounted terminal 120A proceeds to step 1120, generates an invalid certificate detection message, and transmits it to the certificate authority via the roadside device 110 (Ando: ¶ [0074], also see ¶ [0044]).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of Ando in the teachings of Hardjono, Zerfos, Fu and Ingman. A person having ordinary skill in the art would have been motivated to do so because avoid an unnecessary increase in sizes of the first list and the second list (Ando: ¶ [0043]) thereby reducing the certificate verification time in a communication system (Ando: [Abstract]).
Regarding Claim 7,
Claim 7 is dependent on Claim 5, and the combination of Hardjono, Zerfos, Fu and Ingman  discloses all the limitations of Claim 5. However, Hardjono, Zerfos, Fu and Ingman do not explicitly disclose wherein, after the service is provided to the terminal by the external server according to the request, the invalidation request is transmitted to the certificate-revocation-list distribution server.
However, Ando further discloses a first server (130) that collects position information about the vehicle-mounted terminal…, the vehicle-mounted terminal transmits its own position information to the first server …, certificate authority acquires information about a vehicle-mounted terminal highly likely to appear according to place and time from the first server (Ando: ¶ [0039]), position information collection/analysis server 130 collects position information about the vehicle-mounted terminal 120 and analyzes a congestion situation, for example. The information collected from the vehicle-mounted terminal 120 may include a speed, a destination, and a path for the vehicle mounted terminal 120 as well as the position information (Ando: ¶ [0052]), and when detecting the certificate is invalidated, the vehicle mounted terminal 120A proceeds to step 1120, generates an invalid certificate detection message, and transmits it to the certificate authority via the roadside device 110 (Ando: ¶ [0074]).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of Ando in the teachings of Hardjono, Zerfos, Fu and Ingman. A person having ordinary skill in the art would have been motivated to do so because avoid an unnecessary increase in sizes of the first list and the second list (Ando: ¶ [0043]) thereby reducing the certificate verification time in a communication system (Ando: [Abstract]).

Conclusion
15.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US-9038158-B1
US-9742569-B2
US-20050228998-A1
US-7503074-B2
US-20100318791-A1
f.	US 20020165824 A1
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAMEERA WICKRAMASURIYA whose telephone number is (571)272-1507.  The examiner can normally be reached on MON-FRI 8AM-4:30PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JUNG W. KIM can be reached on (571)272-3804.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SAMEERA WICKRAMASURIYA/
Examiner, Art Unit 2494

/JUNG W KIM/Supervisory Patent Examiner, Art Unit 2494